213 P.3d 862 (2009)
230 Or. App. 241
In the Matter of R.L. A., Alleged to be a Mentally Ill Person.
STATE of Oregon, Respondent,
v.
R.L.A., Appellant.
071171720, A140160.
Court of Appeals of Oregon.
Submitted on July 2, 2009.
Decided August 5, 2009.
Lance D. Perdue, Portland, filed the brief for appellant.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Cecil A. Reniche-Smith, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
Prior report: 229 Or.App. 180, 210 P.3d 928.
PER CURIAM.
Appellant in this mental commitment case appeals a judgment recommitting him to the Mental Health Division for a period of time not to exceed 180 days. ORS 426.307(6). The trial court found that appellant remains mentally ill and is unable to provide for his basic personal needs. A discussion of the facts would be of no benefit to the bench, the bar, or the public. The state concedes that the record does not contain clear and convincing evidence to support the judgment of involuntary commitment. On de novo review,[1] we agree that the evidence is insufficient to establish that, because of appellant's mental disorder, he is unable to provide for his basic personal needs and accept the concession.
Reversed.
NOTES
[1]  ORS 19.415 was recently amended by Senate Bill 262 (2009) to govern our standard of review in equitable cases such as this one. The amendments apply to appeals in which the notice of appeal was filed on or after June 4, 2009. Because the notice of appeal in this case was filed before that date, the amendments do not apply.